Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Specification
The abstract of the disclosure is objected to because it is not written in a narrative form, not limited to a single paragraph, and exceeds 150 words in length. 
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-3, 6, and 10, 12, 14 are rejected under 35 U.S.C. 102(a)(1)1 and/or 102(a)(2)2 as being anticipated by Chiang et al. (US 2019/0162777).

With respect to claim 1, Chiang teaches an electronic component handling apparatus (fig.4) for handling a DUT (DUT200) having a temperature detection circuit (temperature sensors 724) and pressing the DUT against a socket electrically connected to a tester testing the DUT (DUT pressed against socket 100 and PCB 300 and electrically connected to tester 400 via cable 450), comprising: 
a temperature adjuster (thermal control unit 700, fig.4/7) adjusting a temperature of the DUT (thermal forcing system 900 comprises a thermal control unit 700 and a controller 800, par.0032; controls the temperature of the DUT 200, par.0032, by adjusting the temperature of the thermal plate 720 to the set point temperature TSP, fig.7 and par.0050; the sensed temperature TAS of the thermal plate 720 is indicative of the sensed temperature TAS of the DUT 200 due to heat transferable between them based on laws of thermodynamics, par.0034-0035 and par.0052); 
a first calculator (node 801 of controller 800 of thermal forcing system 900, fig.11) calculating the temperature of the DUT on the basis of a detection result of the temperature 
a temperature controller (controller 800, fig.4/7) controlling the temperature adjuster (thermal forcing system 900 comprises a thermal control unit 700 and a controller 800, par.0032; controls the temperature of the DUT 200, par.0032, by adjusting the temperature of the thermal plate 720 to the set point temperature TSP, fig.7 and par.0050; the sensed temperature TAS of the thermal plate 720 is indicative of the sensed temperature TAS of the DUT 200 due to heat transferable between them based on laws of thermodynamics, par.0034-0035 and par.0052; controller 800 generates first output electrical command TCH for the heater 722 and generates the second output pressure command TCA for internal actuator 740, fig.11 and par.0050; adjust the heat absorption rate of the thermal plate 720 by cool down or heat up the thermal plate 720, par.0050 and par.0062); and 
a first receiver receiving a first signal output from the tester (controller 802 of controller 800 generates a first output and pass-through function 804 to generate the magnitude of the electrical command TCH and the pressure command TCA, fig.11 and par.0050 and par.0062), 
wherein a temperature control performed by the temperature controller includes a first temperature control based on the temperature of the DUT calculated by the first calculator (when sensed temperature TAS of the thermal plate 720 is less than the setpoint temperature TSP, the heater 722 is controlled to heat up the thermal plate 720, fig.7/11 and par.0050, the sensed temperature TAS of the thermal plate 720 is indicative of the sensed temperature TAS of the DUT 200 due to heat transferable between them based on laws of thermodynamics, par.0034-0035 and par.0052) and a second temperature control different from the first temperature control (when the sensed temperature TAS of the thermal plate 720 is greater than the setpoint temperature TSP, the pneumatic actuator 740 is controlled to cool down the thermal plate 720, fig.7/11 and par.0050), and
 wherein the temperature controller switches the temperature control of the DUT from the first temperature control to the second temperature control when the first receiver receives the first signal after the temperature controller starts the first temperature control.  


With respect to claim 2, Chiang teaches wherein the second temperature control includes controlling the temperature adjuster so that cooling or heating of the DUT is forcedly started on the basis of the first signal (when the sensed temperature TAS of the thermal plate 720 is greater than the setpoint temperature TSP, the pneumatic actuator 740 is controlled to cool down the thermal plate 720, fig.7/11 and par.0050).  

With respect to claim 3, Chiang teaches wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, wherein the first predetermined time is set on the basis of a previously measured temperature profile (the start of the first temperature control is when sensed temperature TAS of the thermal plate 720 is less than the setpoint temperature TSP, the heater 722 is controlled to heat up the thermal plate 720, fig.7/11 and par.0050, hence the first predetermined time is defined based on the first sensed temperature TAS being less than the setpoint temperature TSP), and wherein the temperature profile is a profile indicating a behavior of the temperature of the DUT tested by the tester while the temperature is adjusted by the first temperature control (during testing of the DUT 200, the temperature of the DUT 200 is raised, lowered, and/or maintained at a setpoint temperature based on the sensed data of the temperature sensors 724, par.0032).

With respect to claim 6, Chiang teaches wherein the first signal is output from the tester to the first receiver on the basis of an external output trigger incorporated in a test program 
With respect to claim 10, Chiang teaches wherein the temperature controller returns the DUT temperature control from the second temperature control to the first temperature control when the second temperature control is completed (par. 0032, 0047- 0050).
With respect to claim 12, Chiang teaches wherein the electronic component handling apparatus comprises a first controller outputting a start signal to the temperature controller, and wherein the temperature controller starts the first temperature control when the start signal is input from the first controller (par. 0032-0050).
With respect to claim 14, Chiang teaches the electronic component handling apparatus according to claim 1; and the tester electrically connected to a socket, having a test program, and testing the DUT by executing the test program (par 0047-0050).

Allowable Subject Matter
3.	Claims 4-5, 7- 9, 11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claim 4, wherein the first predetermined time is set on the basis of an elapsed time from the start of the test to a temperature peak in the temperature profile and a heating value at the temperature peak. 

With respect to claims 7, 8,  wherein the test program includes a plurality of tests respectively having different test contents, and wherein the external output trigger is incorporated into the test program so as to correspond to a specific test of the plurality of tests.
With respect to claims 9, 11, 13, 15, wherein the specific test is a test having a temperature profile including a temperature peak, and wherein the temperature profile is a previously measured profile and is a profile indicating a behavior of the DUT temperature tested by the tester while the temperature is adjusted by the first temperature control, as recited in claim 9; wherein the second temperature control controls the temperature adjuster so that cooling or heating of the DUT is forcedly started on the basis of the first signal and the cooling or heating of the DUT is stopped after a second predetermined time is elapsed from the start of the second temperature control and the heating or cooling of the DUT is started, as recited in claim 11; a second receiver receiving a second signal indicating a junction temperature of the DUT output from the tester; and a third receiver receiving a third signal indicating the detection value of the temperature detection circuit output from the tester, wherein the first calculator calculates the DUT temperature by using the second signal and the third signal, as recited in claim 13; wherein the tester includes: a first transmitter transmitting the first signal; a second calculator calculating the junction temperature of the DUT output from the detection value of the temperature detection circuit; a second transmitter transmitting the calculation result of the second calculator as a second signal; and a third transmitter transmitting the detection value of the temperature detection circuit as a third signal, as recited in claim 15. 
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Fu (US 5,205,132); Lopez et al. (US 2008/0238466); Wu et al. (US 2013/0113509); and Olsen et al. (US 2002/0050834).
Conclusion

M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        2/12/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Published before the effective filing date of the claimed invention (09/19/2019) but published after the Non-English foreign priority claim of JP2019-014535 01/30/2019.
        2 Effectively filed before the Non-English foreign priority claim of JP2019-014535 01/30/2019 (conditioned when a certified English translation of the foreign priority is provided).